UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-1149



JOAN H. BRAITSCH,

                                              Plaintiff - Appellee,

          versus


EMC CORPORATION,

                                              Defendant - Appellant,
          and


THOMAS AARON; MICHAEL GRILLI; FRANK KEANEY,

                                                         Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-94-1693-A)


Submitted:   January 11, 2000              Decided:   March 20, 2000


Before MICHAEL and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Whitney Adams, McLean, Virginia, Theodore B. Olson, Thomas G.
Hungar, GIBSON, DUNN & CRUTCHER, L.L.P., Washington, D.C., for
Appellant. Richard L. Swick, SWICK & SHAPIRO, P.C., Washington,
D.C., for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).



PER CURIAM:

     Appellant EMC Corporation, the prevailing party in a civil

rights action brought by Appellee Joan H. Braitsch, appeals the

district court’s refusal to award attorney’s fees.      This is the

second time this issue has come before us.    In EMC’s previous ap-

peal, we noted an ambiguity in the record concerning the district

court’s rationale for denying fees, and we therefore remanded for

further proceedings.   See Braitsch v. EMC Corp., No. 97-1467, 1997

WL 787125 (4th Cir. Dec. 24, 1997) (unpublished).

     The district court has now clarified its reasons for denying

fees.   We have reviewed the court’s opinion and find no abuse of

discretion.   See DeBauche v. Trani, 191 F.3d 499, 510 (4th Cir.

1999) (noting that whether to grant or deny fees is a matter for

the district court’s discretion).    Accordingly, we affirm the dis-

trict court’s order declining to award attorney’s fees.    Further-

more, because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process, we grant Braitsch’s motion for summary

affirmance and deny EMC’s request for oral argument.

                                                           AFFIRMED



                                 2